Citation Nr: 0501984	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for a viral illness 
with dermatitis.

6.  Entitlement to service connection for a disability 
manifested by a sleep disorder including sleep apnea, to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by loose stools, to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to undiagnosed 
illness.

9.  Entitlement to an initial evaluation in excess of 10 
percent for chronic fatigue syndrome.

10.  Entitlement to an initial compensable evaluation for 
residuals of removal of a mole on the left upper arm and 
shoulder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
December 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision that granted 
service connection for chronic fatigue syndrome and residuals 
of removal of a mole on the left upper arm and shoulder, and 
assigned evaluations of 10 percent and noncompensable, 
respectively.  The veteran disagreed with the rating assigned 
for each of these disabilities.  In addition, the RO denied 
service connection for the remaining issues on appeal.  

During the hearing before the undersigned, the veteran 
referred to a claim for service connection for headaches.  
Since this matter has not been developed or certified for 
appeal, it is referred to the RO for appropriate action.

The issues of service connection for a skin rash, a viral 
illness with dermatitis and an initial evaluation in excess 
of 10 percent for chronic fatigue syndrome are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's pes planus was noted on the enlistment 
examination in May 1994.

2.  The record does not demonstrate treatment for pes planus 
in service, nor has there been demonstration of a chronic 
increase in severity during service.

3.  A clinically significant change in hearing ability was 
not demonstrated during service, and bilateral hearing loss 
disability for VA purposes has not been demonstrated 
following the veteran's discharge from service.

4.  The veteran's military occupational specialty was 
firefighter, and this exposed him to loud noise.

5.  The veteran's tinnitus has been linked to noise exposure 
in service.

6.  The veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.

7.  A sleep disorder, to include sleep apnea, was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be related to service, or an 
undiagnosed illness.

8.  A disability manifested by loose stools was diagnosed as 
irritable bowel syndrome by the VA in June 2002.

9.  The veteran was found to have diffuse musculoskeletal 
complaints due to Gulf War syndrome following the May 2002 VA 
orthopedic examination.

10.  The residuals of removal of a mole on the veteran's left 
arm are asymptomatic, and result in no functional impairment.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

4.  Disability manifested by impaired sleep, and sleep apnea, 
to include as due to undiagnosed illness, were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.317 (2004).

5.  A disability manifested by loose stools, characterized as 
irritable bowel syndrome, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.317 
(2004).

6.  A disability manifested by joint pain, due to undiagnosed 
illness, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.317 (2004).

7.  The criteria for an initial compensable evaluation for 
residuals of removal of a mole of the left arm and shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806, 
7819 (as in effect prior to, and after, August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in December 2003 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the 
veteran's claims, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

Pes planus was noted on the enlistment examination in May 
1994.  It was reported that it was moderate and asymptomatic.  
No other pertinent abnormalities were listed.  It was also 
indicated that the veteran did not use arch supports.  The 
service medical records disclose that the veteran complained 
of a rash, cold sweat, headaches and a stuffy nose of two 
days duration in October 1995.  An examination revealed 
several papules that blanched on the chest and back.  The 
assessment was viral illness with dermatitis.  He was seen 
the next day and stated that he felt worse and that the rash 
was spreading.  Following an examination, the assessment was 
erythema multiform.  

The veteran was seen again on several occasions in December 
1995 and January 1996 for a rash that was on different 
locations, but limited to the anterior chest.  He had a past 
medical history of erythema multiforme, but these lesions 
were different.  The assessment was possible urticaria.  
Medication was prescribed.  The veteran was seen in the 
dermatology clinic in January 1996.  An examination revealed 
scattered, fixed, red plaques across the anterior chest and 
spreading to the neck.  The assessment was puzzling eruption, 
doubt erythematosus multiforme.  He was seen the following 
month and it was reported that there was all but complete 
resolution of the eruption.  The assessment was that the 
history, clinical findings and histopathology were consistent 
with erythema annulare.  The examiner noted that the veteran 
could expect a waxing and waning course until resolution by 
the age of 40.  

An annual fire training examination in February 1996 revealed 
that the veteran's pes planus was mild and asymptomatic.  An 
audiometric test disclosed that the hearing threshold levels 
in decibels in the right ear were 5, 0, 0, 10 and 5 at 500, 
1000, 2,000, 3,000 and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 10, 0, 0, 10 and 0.  It was 
noted in August 1996 that the veteran had a recurring rash on 
his chest.  He related that he had a sufficient supply of 
Benadryl.  In November 1998, the veteran reported that he had 
received treatment for a skin problem on his neck, chest and 
arms.  

The veteran's discharge certificate shows that his military 
occupational specialty was fire protection journeyman.

Of record is information pertaining to the duties of a 
fireman.  It was noted that a person in that capacity drove 
and operated firefighting vehicles and performed crash/rescue 
and firefighting duties at airfields.  Under the work 
environment section, it was noted that a firefighter might be 
subject to high noise levels.

Private medical records dated in 2000 have been associated 
with the claims folder.  In January 2000, the veteran was 
seen for complaints of loss of sleep and energy.  It was also 
indicated that he was hot and cold, and that these symptoms 
had been present since the summer of 1998.  The assessments 
were subjective fevers, malaise and chronic fatigue.  It was 
noted in May 2000 that the veteran was being seen for 
abnormal liver tests.  He complained of some fatigue and 
tiredness.  The impressions were fatigue and abnormal liver 
tests that were transient.  A sleep study in August 2000 was 
suggestive of sleep apnea and/or nocturnal hypoventilation.  

Medical records from G.N., M.D. have been associated with the 
claims folder.  It was noted in April 2000 that the veteran 
had no significant past medical history, but that over the 
previous three to six months, he had been complaining of 
severe fatigue and lack of energy.  It was indicated that a 
gastrointestinal and infectious disease work-up had ensued, 
but there were no specific findings.  The veteran related 
that he had worked on aircraft carriers.  On examination, the 
skin was moist and warm.  The pertinent impressions were 
fatigue and fever, with no specific cause identified.  The 
examiner commented that the veteran's clinical course was 
somewhat puzzling as he complained of feeling warm, but did 
not have documentation of fevers.  Dr. N. noted the following 
month that the veteran had kept a temperature chart for 
approximately two weeks and found that it went up to 100.8 
degrees.  The pertinent impressions were fever of unknown 
origin and fatigue.  Later in May, it was noted that the 
veteran had an unclear diagnosis with mild elevated liver 
function tests.  An extensive work-up, including CT scan of 
the abdomen and pelvis, was negative.  Dr. N. indicated that 
he performed a bone marrow biopsy given the veteran's history 
of possible fever of unknown origin, but this was negative.  
Following an examination, the impression was fever of unknown 
origin, no identifiable etiology.  

VA outpatient treatment records disclose that the veteran 
reported having trouble sleeping, fatigue and elevated 
temperatures at intervals in March 2000.  It was reported in 
September 2000 that the veteran was seen for follow-up of 
chronic fatigue and abnormal liver function tests.  It was 
indicated that an extensive work-up was being done by private 
physicians and that the cause for the fever of unknown origin 
and the abnormal liver function tests was unknown.  The 
veteran complained of generalized fatigue, but denied chest 
pain or shortness of breath.  There were no urinary or bowel 
complaints.  He also described occasional joint pain.  
Following an examination, the pertinent diagnoses were 
chronic fatigue, possible fever of unknown origin and joint 
pain.

A physician reported in September 1990 that the veteran had 
flat feet, also known as pes planus.  She asserted that it 
was obvious on physical examination.  

In a statement dated in September 2000, a private physician 
related that he had seen the veteran for an endocrine 
evaluation for an explanation for part of his symptoms.  The 
veteran reported a variety of symptoms, including fatigue, 
trouble sleeping, hot flashes, arthritis, and a skin rash.  
He apparently attributed these symptoms to his time in 
service in Kuwait.  He stated that various studies were 
basically negative, except for some increase in hepatic 
enzyme and increase in CPK.  The veteran complained of 
sweating at night, red blotches on his skin, but indicated 
that fatigue was his primary symptom.  The examiner concluded 
that there was no endocrine explanation for the veteran's 
somewhat vague and nondescript symptoms.  

In a statement dated in October 2000, the veteran's father 
related that after his return from Kuwait, the veteran had 
experienced fatigue, sleep disturbance, night sweats and 
fevers.  He added that although the veteran had sought 
treatment for his symptoms, doctors had been unable to 
determine the cause of his deteriorating health.  

The veteran was seen by a private physician in December 2000 
for evaluation of a facial rash, irritated pruritic 
dermatitis and dry skin.  An examination revealed two nevi on 
the front of the trunk.  There were multiple eczematous, 
erythematosus patches and diffuse dry skin, as well as 
evidence of facial mild acne rosacea.  

Additional VA outpatient treatment records dated from 2000 to 
2002 have been associated with the claims folder.  In October 
2000, the veteran complained of a recurrent rash over his 
upper chest and neck area.  He indicated that it went away by 
itself.  In December 2000, he complained of hot flashes, 
migraines, fatigue, a rash on his neck, and rosacea.  It was 
noted that a sleep study had been positive for sleep apnea.  
A clinical history on an X-ray study of the ankles revealed 
pes planus, symptomatic.  The assessments were rosacea, 
bilateral flat feet and sleep apnea.  When seen in the 
podiatry clinic in December 2000, it was noted that the 
veteran provided custom arch supports.  It was indicated that 
an evaluation by another vendor for extended medial counters 
was done, but the practitioner did not feel they were 
necessary because the arch supports seemed to correct the 
problem.  

The veteran was also seen in the audiology clinic in December 
2000, and reported a chronic or progressive hearing loss.  He 
also noted occasional tinnitus.  An audiometric test 
disclosed that the hearing threshold levels in decibels in 
the right ear were 10, 5, 5, 15 and 10, at 500, 1000, 2,000, 
3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 15, 15, 15, 15 and 10.  It was concluded that 
he had essentially normal hearing with a mild/moderate high 
frequency sensorineural hearing loss at 8000 Hertz, 
bilaterally.  The examiner commented that the results were 
consistent with the earliest stages of a noise-induce hearing 
loss, but that the veteran's hearing remained essentially 
within normal limits for communication ability.  

It was noted in September 2001 that the veteran had a history 
of sleep apnea with two surgeries to improve the problem.  
The veteran related that he worked shifts and that he had 
difficulty sleeping.  The assessment was that the examiner 
could not explain the veteran's inability to sleep.  He was 
seen in the neurology clinic in February 2002 for severe 
symptoms of excessive daytime sleepiness.  It was indicated 
that the veteran was a firefighter, and that he worked a 24-
hour shift every other day.  The veteran related that since 
he became a firefighter in 1995, he had experienced 
difficulty initiating sleep when he wanted to and difficulty 
maintaining sleep.  He described frequent nighttime 
awakenings and difficulty going back to sleep.  He stated 
that he woke up tired in the morning, and took several 
daytime naps.  Following an examination, the examiner noted 
that the veteran continued to feel exhausted despite frequent 
naps and that his presentation was not consistent with a 
diagnosis of narcolepsy.  He added that the veteran's 
migraines and sleep disorder began in 1995, around the time 
he became a firefighter and started working his 24-hour 
shifts.  He stated that he told the veteran that the most 
likely cause of his sleep disorder was the 24-hour time 
shifts he had as a firefighter.  The examiner commented that 
the veteran's irregular wake and sleep cycle that was brought 
on by the 24-hour shifts every other day was causing him to 
lose his (circadian) rhythm or sleep rhythm and contributed 
or caused his sleep disorder.  

The veteran was afforded an infectious disease examination by 
the VA in April 2002.  The examiner noted that he reviewed 
the claims folder.  The veteran reported that he began to 
have insomnia in May 1995 and that he was seen by physicians 
in service and diagnosed at that time with erythema 
multiforme.  He continued to have recurrent skin rashes and, 
following a biopsy, it was felt that the findings were 
consistent with erythema annulare.  It was noted that while 
he was stationed in Kuwait, the veteran's company 
participated in multiple training sessions near aircraft and 
munitions sites.  The veteran claimed that after being 
stationed in Kuwait for one to two months, he began to have 
additional symptoms, including fever, hot flashes, and joint 
pains in the arms and legs.  He further noted that additional 
complaints included "migraine-like" headaches, sinus 
pain/congestion, decreased hearing and nausea without 
vomiting.  He maintained that he had a chronic soft/watery 
stool.  The veteran reported that he continued to have these 
symptoms after returning to the United States.  The examiner 
commented that numerous extensive evaluations had been unable 
to delineate an exact etiology for the veteran's symptoms.  

Following an examination, the impression was that the most 
persistent objective findings included mildly elevated liver 
enzymes and a recurrent skin rash.  The examiner stated that 
many of the veteran's complaints were consistent with a post-
infectious or post-viral syndrome following possible/probable 
infection in Kuwait.  He noted that given the veteran's 
unremarkable past medical history prior to service, it was 
likely that he was exposed to either a biological or chemical 
agent during service and now had secondary chronic recurrent 
symptoms since his exposure.  He added that prior evaluations 
had proved negative, but negative evaluations did not exclude 
some type of post infectious sequelae.  He concluded that the 
veteran met the criteria for chronic fatigue syndrome and had 
low-grade fever, generalized myalgias, prolonged fatigue, 
severe headaches, migratory joint pains and sleep 
disturbance.  He suspected that these symptoms were a result 
of a post-infectious sequelae form exposure to some 
biological or chemical agent while stationed in Kuwait.  

A VA audiometric examination was conducted in April 2002.  
The veteran complained of a hearing loss.  He reported that 
he was exposed to noise from aircraft engines, sirens and 
large trucks in service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
10
LEFT
15
10
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  It was noted that the veteran's hearing 
was within normal limits in both ears, and that he had 
tinnitus, most likely due to noise.  

The veteran was afforded a dermatology examination by the VA 
in April 2002.  He related that he had an eruption that 
originally occurred on the anterior neck in 1995 and that it 
gets better and worse with intermittent remissions and 
exacerbations.  An examination of the upper chest area 
revealed some patchy, faint, erythematous as well as similar 
changes in an annular fashion on the right forearm.  Some 
hypopigmented patches were noted on the left forearm.  No 
ulceration, exfoliation or crusting was seen.  The veteran 
reported joint pains, headaches and a sleep disorder, but 
could not say if there was any correlation between the skin 
eruptions and these other symptoms.  The diagnoses included 
rosacea of the face, eczematous dermatitis, possible 
pityriasis alba and a possible annular chronic dermatosis of 
the upper extremities.  

The veteran was also afforded a dermatology examination by 
the VA for the mole on his left upper arm in April 2002.  It 
was noted that he was not receiving any treatment for it.  An 
examination revealed a cicatricial patch located on the left 
upper arm with dark pigmentation and cicatricial changes.  No 
ulceration, exfoliation or crusting was noted.  The diagnosis 
was cicatrix from past post-surgical lesion on the left upper 
arm.  

A VA psychiatric examination was conducted in May 2002.  It 
was noted that the claims folder was not reviewed.  The 
veteran's symptoms included sleeping problems, joint pain in 
the legs and arms, flu-like symptoms, night sweats, and a 
rash of the neck and arms.  The Axis III diagnoses included 
joint pains and atypical rashes.  

The veteran was afforded an orthopedic examination by the VA 
in May 2002.  He related that he had been diagnosed with flat 
feet many years earlier.  He stated that this condition was 
aggravated by the amount of time he spent wearing boots while 
working as a firefighter.  He also described pain in various 
joints.  He maintained that the pain started after he 
returned from the Persian Gulf.  An X-ray study of the feet 
was normal.  The pertinent diagnoses were shoulder pain, 
secondary to mild deltoid myositis, bilateral mild patellar 
tendonitis, mild pes planus and mild plantar fasciitis.  It 
was noted that there was a normal examination of the lumbar 
spine, elbows and ankles.  The examiner commented that the 
veteran had diffuse musculoskeletal discomfort and mild pes 
planus.  He stated that the mild pes planus was not related 
to Gulf War syndrome, but that the mild diffuse 
musculoskeletal complaints might very well be so related.  

A VA gastrointestinal examination was conducted in June 2002.  
The veteran reported a history of having soft stools for the 
previous four years, with occasional lower abdominal crampy 
pain without any blood in the stool.  No weight loss or loss 
of appetite was reported.  It was reported that a 
colonoscopic evaluation was essentially normal.  The veteran 
related that he did not have nausea, vomiting, heartburn or 
reflux symptoms.  The impression was that the veteran's 
symptoms were more likely than not due to irritable bowel 
syndrome, but the symptoms were fairly controlled.  

Analysis 

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1111.  

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date); 38 U.S.C.A. § 1117 (West Supp. 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).  A disability referenced in 38 C.F.R. § 3.317 
shall be considered service connected for purposes of all 
laws of the United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
recently amended, effective March 1, 2002.   See Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001).  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  In addition, the new law 
extends the period in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 38 C.F.R. § 3.317(a)(1)(i).  The 
veteran is not adversely impacted by the Board's application 
of the amended law in this case.  Bernard, 4 Vet. App. 384

It is significant to point out that pes planus was documented 
on the enlistment examination in May 1994 and, accordingly, 
the presumption of soundness does not attach.  The underlying 
question in this case is whether the preexisting pes planus 
increased in severity during service.  In this regard, the 
Board emphasizes that the condition was characterized as 
moderate when the veteran entered service.  When he was 
examined in February 1996, the pes planus was described as 
mild and it was asymptomatic.  The fact remains that there is 
no indication in the service medical records that the veteran 
received any treatment for pes planus.  Although it is true 
that he apparently began to use arch supports following 
service, this does not provide a basis for a conclusion that 
pes planus increased in severity during service.  The Board 
also notes that following the VA orthopedic examination in 
May 2002, the examiner concluded that the veteran's pes 
planus was mild, less severe than described when he entered 
service.  Combined with the absence of any complaints 
referable to pes planus during service, this is of greater 
probative value regarding the issue of whether the condition 
increased in severity during service than his statements 
regarding its severity in service, or his symptoms following 
service.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for pes planus.

With respect to the claims for service connection for 
bilateral hearing loss and tinnitus, the Board observes that 
the veteran's military occupational specialty was firefighter 
and that in that capacity he was exposed to loud noise.  This 
is confirmed in the information that specifies the duties of 
a firefighter summarized above.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The critical fact concerning the veteran's claim for service 
connection for bilateral hearing loss is that all audiometric 
tests, both during service and thereafter, demonstrate that 
the veteran's hearing acuity is within normal limits in each 
ear.  The Board notes that following the audiometric test 
conducted in December 2000, the examiner specifically 
indicated that the veteran's hearing was normal, and that a 
high frequency sensorineural hearing loss was not shown until 
8,000 Hertz.  Similarly, the most recent audiometric test, 
conducted in April 2002, established that the veteran's 
hearing was within normal limits.  Since a hearing loss 
disability has not been documented, there is no basis on 
which service connection may be granted.  

As noted above, the Board concedes that the veteran had at 
least some exposure to hazardous noise in service.  The 
veteran apparently first reported tinnitus when he was seen 
in the audiology clinic in December 2000.  Following the most 
recent audiometric test, the examiner concluded that the 
veteran's tinnitus was most likely related to noise.  At the 
time of that examination in April 2002, the veteran related 
that he was exposed to aircraft noise, sirens and large 
trucks in service.  While he probably has continued to have 
noise exposure following service, resolving the benefit of 
the doubt in the veteran's favor, the Board concludes that 
the evidence is at least in equipoise regarding the onset of 
the veteran's tinnitus.  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In addition, 
the Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in "relative 
equipoise, the law dictates that the veteran prevails."  The 
Board finds, therefore, that service connection is warranted 
for tinnitus.  

The veteran also asserts that service connection is warranted 
for a sleep disorder and sleep apnea, to include as due to 
undiagnosed illness.  The veteran apparently initially 
reported problems with sleep in 2000, slightly more than one 
year following his separation from service.  There was no 
indication in the service medical records that he had any 
difficulty involving sleep.  Thus, it must be concluded that 
a sleep disorder and sleep apnea were not manifested in 
service.  

The veteran's main argument is that his sleep disorder, to 
include sleep apnea, is due to an undiagnosed illness 
associated with his service in the Persian Gulf.  Initially, 
the Board acknowledges that the veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The evidence supporting the veteran's claim consists of 
his statements and the reports of medical treatment for 
problems with his sleep.  The only medical opinion of record, 
however, concerning his difficulty sleeping provides no basis 
on which his claim may be granted.  It must be emphasized 
that when he was seen in a VA neurology clinic in February 
2002, the examiner noted that the veteran worked a 24-hour 
shift every other day.  He specifically stated that the 
veteran's sleep disorder had its onset in 1995, when he began 
working this shift. He concluded that his 24-hour shift work 
was the most likely cause of his sleep disorder.  In 
addition, while sleep apnea has been diagnosed, this 
represents a known clinical diagnosis and, therefore, there 
is no basis on which it may be concluded that the veteran has 
an undiagnosed sleep disorder.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a sleep disorder and sleep apnea, 
to include as due to undiagnosed illness.

With respect to the claim for service connection for a 
disability manifested by loose stools, to include as due to 
undiagnosed illness, the record demonstrates that following 
the VA gastrointestinal examination in June 2002, it was 
concluded that the veteran's symptoms were most likely due to 
irritable bowel syndrome.  Pursuant to 38 C.F.R. 
§ 3.317(a)(2), this is a qualifying chronic disability.  
Therefore, the Board concludes that the preponderance of the 
evidence supports the claim for service connection for 
irritable bowel syndrome.  

The veteran also asserts that service connection is warranted 
for a disability manifested by joint pain, to include as due 
to undiagnosed illness.  The service medical records contain 
no complaints or findings relating to joint pain.  The 
veteran apparently first reported joint pain at a VA 
outpatient treatment clinic in September 2000.  The veteran 
continued to report joint pain when afforded an infectious 
disease examination by the VA in April 2002.  The examiner 
noted that the veteran had generalized myalgias and migratory 
joint pains.  He opined that these symptoms were due to post-
infectious sequelae from exposure to a biological or chemical 
agent when the veteran was in Kuwait.  It must also be noted 
that following the VA orthopedic examination in May 2002, the 
examiner commented that the veteran had diffuse 
musculoskeletal complaints and believed that they might be 
related to his service in the Persian Gulf.  It was not 
specifically attributed to the veteran's service-connected 
chronic fatigue syndrome.  Under the circumstances, the Board 
concludes, accordingly, that the preponderance of the 
evidence supports the veteran's claim for service connection 
for a disability manifested by joint pain as due to 
undiagnosed illness.

B.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for chronic fatigue 
syndrome and residuals of removal of a mole on the left upper 
arm and shoulder, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

	Residuals of removal of a mole

Benign new growths of the skin will be rated as scars, 
disfigurement, etc.  Diagnostic Code 7819 (as in effect prior 
to August 30, 2002).  Unless otherwise provided, rate codes 
7807 through 7819 as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character and 
manifestations.  

A 10 percent evaluation may be assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable rating will be assigned.  Diagnostic 
Code 7806 (as in effect prior to August 30, 2002).

Benign skin neoplasms will be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7801, 7803, 7804, or 7805), or impairment of 
function.  Diagnostic Code 7819 (effective August 30, 2002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrants a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation.  Diagnostic Code 7804.

The new rating code for other scars is unchanged from the old 
rating code, and states that the disability is to be rated on 
limitation of function of the affected part. Diagnostic Code 
7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.  The 
statement of the case issued in June 2003 furnished both 
provisions that were in effect during the course of the 
veteran's appeal. 

The veteran asserts that a higher rating is warranted for the 
residuals of the removal of a mole on the left upper arm and 
shoulder.  When he was examined by the VA in April 2002, 
there was a cicatrical patch on the left upper arm.  There 
was no clinical evidence of ulceration, crusting or 
exfoliation.  There is no indication in the record of pain or 
tenderness associated with the removal of the mole.  The only 
evidence supporting the veteran's claim for an increased 
rating consists of his statements regarding the severity of 
the residuals.  In contrast, the medical findings on 
examination are of greater probative value and fail to 
demonstrate that a compensable evaluation is warranted.  The 
Board concludes, therefore, that the preponderance of the 
evidence is against the claim for an initial compensable 
evaluation for residuals of removal of a mole of the left 
upper arm and shoulder.


ORDER

Service connection for pes planus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a disability manifested by a sleep 
disorder and sleep apnea, to include as due to undiagnosed 
illness is denied.

Service connection for irritable bowel syndrome, as due to 
undiagnosed illness, is granted.

Service connection for a disability manifested by joint pain, 
as due to undiagnosed illness, is granted.

An initial compensable evaluation for residuals of removal of 
a mole on the left arm and shoulder is denied.


REMAND

The veteran asserts that service connection is warranted for 
a skin rash and a viral illness with dermatitis.  The service 
medical records disclose that the veteran was seen on several 
occasions for a rash, and it was concluded in February 1996 
that the history, clinical findings and histopathology were 
consistent with erythema annulare.  The veteran has been 
treated for a rash following his discharge from service.  
During the VA dermatology examination in April 2002, it was 
reported that he had erythematosus changes on his chest and 
arms.  There is no medical opinion of record concerning 
whether such findings are related to the skin complaints he 
had in service.

With respect to the claim for an initial evaluation in excess 
of 10 percent for chronic fatigue syndrome, in light of the 
decision in this case to grant service connection for a 
disability manifested by joint pain, the Board finds that 
additional development of the record is in order.  In 
determining the disability evaluation for chronic fatigue 
syndrome, migratory joint pain is one of the symptoms that 
can be part of the diagnosis.  See 38 C.F.R. § 4.88a (2004).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a skin condition, 
chronic fatigue syndrome and joint pain 
since August 1999.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded 
VA examinations by appropriate 
specialists to determine the nature and 
etiology of all skin disabilities, and 
nature and extent of his chronic fatigue 
syndrome and disability manifested by 
joint pain.  All necessary tests should 
be performed.  The dermatologist should 
express an opinion concerning whether it 
is at least as likely as not that any 
current skin rash is related to service.  
The examiners who evaluate the veteran's 
chronic fatigue syndrome and disability 
manifested by joint pain should attempt 
to distinguish whether the veteran's 
joint pain is attributable to his chronic 
fatigue syndrome or if it is related to 
the musculoskeletal joint pain.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiners 
in conjunction with the examinations.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought on 
appeal remains denied, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


